          Case 21-31047 Document 50 Filed in TXSB on 04/06/21 Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION                                                ENTERED
                                                                                                 04/06/2021


In re:
         Greater Houston Pool                 §               Case No. 21-31047
         Management, Inc.                     §
         Debtor                               §               Chapter 11
                                              §
         and                                  §
                                              §
         Daniel James McInnis and             §               Case No. 21-31053
         Jennifer Jo McInnis                  §
         Debtors                              §               Chapter 11
                                              §
         and                                  §
                                              §               Case No. 21-31049
         Greater Houston Pool                 §
         Builders LLC                         §               Chapter 11
         Debtor                               §
                                              §



     ORDER GRANTING EMERGENCY MOTION TO USE CASH COLLATERAL
         AND REQUEST FOR AN EMERGENCY ORDER TO USE CASH
                 COLLATERAL ON AN INTERIM BASIS

         On this day came on for consideration the Debtor’s Emergency Motion to Use Cash

Collateral and Request for an Emergency Order to Use Cash Collateral on an Interim Basis

(“Motion”) and the Court having considered the same, evidence and arguments of counsel, if any,

is of the opinion the Motion should be GRANTED.

         Therefore, it is ORDERED that Debtor is authorized to use cash collateral, including but

not limited to revenue collected in its ordinary course of business on an interim basis pending final

hearing and Orders on Debtor’s Motion to Use Cash Collateral.

         It is further ORDERED that any and all revenues received on a post-petition basis by the

Debtor shall be collected, received and maintained by Debtor in its DIP account to be established


                                                  1
         Case 21-31047 Document 50 Filed in TXSB on 04/06/21 Page 2 of 3




forthwith and shall not be used except in accordance with the terms of this Order.

       It is further ORDERED that Debtor may use cash collateral for the purpose of meeting its

post-petition obligations in the ordinary course of business, including payment of post-petition

bills and expenses such as rent, utilities, maintenance, payroll, taxes to operate and maintain the

property of the Estate, any other disbursements authorized by Court Order and all in accordance

with the attached Budget.

       It is further ORDERED the holders of allowed secured claims with a security interest in

cash collateral, if any, as that term is defined in the Code, shall be entitled to a replacement lien

in post-petition accounts receivable, contract rights, and deposit accounts to the same extent and

in the same priority as those interests appeared on the commencement date.

.

       It is further ORDERED that a hearing be set on April 20, 2021 at 9:00 a.m. to hear

Debtor’s request to use cash collateral in ongoing operations during administration of its

Chapter 11 Case.



Signed _____________________
        April 06, 2021


                                               _______________________________________
                                               HONORABLE EDUARDO V. RODRIGUEZ
                                               UNITED STATES BANKRUPTCY JUDGE




                                                  2
             Case 21-31047 Document 50 Filed in TXSB on 04/06/21 Page 3 of 3

                                      14 day Budget

Verizon                       $      1,919.22             Utility
Advanced Concrete             $     19,500.00          Subcontractor
Southern Shade                $     10,025.00          Subcontractor
Texas Pool Group              $     36,761.16          Subcontractor
Admiral                       $      2,066.72      Insurance Deductible
Admiral                       $      5,000.00      Insurance Deductible
BCBSTx                        $      6,879.20       Health Insurance
Principal Life & Disability   $        197.75   Life & Disability Insurance
Fresh Investments             $      3,200.00              Rent
Travelers Auto Insurance      $      4,273.16         Auto Insurance
Amtrust WC                    $      1,091.00    Workers Comp Insurance
AFCO                          $     10,116.81   General Liability Insurance
AFCO                          $      4,658.75   General Liability Insurance
Southern Shade                $      2,845.00          Subcontractor
Reliant                       $        167.75             Utility
Harrington                    $        123.66        Pool Repair Parts
Texas Pool Group              $     21,514.49          Subcontractor
Orion Merchant Services       $        500.00              CRM
Ricoh                         $        757.16             Utility
Harrington                    $        526.52        Pool Repair Parts
Comcast                       $        171.42             Utility
Payroll                       $     42,000.00             Payroll
CenterPoint Energy            $        200.00             Utility
Third Coast Bank              $        712.17           Auto Lease
Fort Bend Co Water District   $         23.76             Utility
Shell Fleet Fuel              $      3,052.32           Gas Cards
Republic Waste                $        139.11             Utility

                              $   178,422.13
